USCA11 Case: 21-11996    Date Filed: 09/14/2022   Page: 1 of 30




                                           [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                  ____________________

                        No. 21-11996
                  ____________________

SHEILA KNEPFLE,
                                            Plaintiff-Appellant-
                                               Cross Appellee,
versus
J-TECH CORPORATION,
a foreign corporation,


Defendant,


J & P CYCLES, LLC,
a foreign corporation,
LEMANS CORPORATION,
USCA11 Case: 21-11996         Date Filed: 09/14/2022    Page: 2 of 30




2                        Opinion of the Court               21-11996

a foreign corporation,


                                                Defendants-Appellees,


HJC CORP.,


                                                 Defendant-Appellee-
                                                    Cross Appellant.


                    ____________________

          Appeals from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:18-cv-00543-KKM-CPT
                    ____________________

Before WILSON, BRANCH, and LAGOA, Circuit Judges.
BRANCH, Circuit Judge:
       Sheila Knepfle, a Florida citizen and resident, appeals from
the district court’s grant of summary judgment in favor of a mixed
group of domestic and foreign corporations, (collectively, “the
defendants”), in a product liability action stemming from a
motorcycle accident and allegedly defective helmet. Knepfle
contends that the district court erroneously excluded the testimony
USCA11 Case: 21-11996        Date Filed: 09/14/2022      Page: 3 of 30




21-11996                Opinion of the Court                         3

of her expert witness, Dr. John D. Lloyd, after finding his testimony
based on novel and untested theories unreliable.
        In the district court proceedings, defendant HJC
Corporation (“HJC”), a foreign corporation organized under the
laws of, and principally operating within, South Korea, moved
separately for summary judgment based on a lack of personal
jurisdiction. The district court denied this motion as moot, after
granting summary judgment to all the defendants on the merits.
HJC cross-appeals from the denial of its motion and maintains that
the district court lacked personal jurisdiction over it. According to
HJC, the district court erroneously conflated HJC with its domestic
subsidiary, HJC America, Inc. (“HJCA”), without conducting any
veil-piercing analysis or alter-ego analysis. Consequently, the
district court attributed HJCA’s marketing efforts to HJC and found
that the parent company had sufficient contacts with Florida to
allow Knepfle to hale it into federal court from across the world.
       After careful review, and with the benefit of oral argument,
we conclude that the district court erred by failing to conduct a veil-
piercing or alter-ego analysis with respect to HJC and HJCA for
personal jurisdiction purposes. We agree with HJC that the district
court erred by failing to address HJC’s jurisdictional motion before
reaching the merits of the defendants’ summary judgment motion.
Accordingly, we REVERSE the district court’s denial of HJC’s
motion for summary judgment.
      Moving to the merits, the district court properly excluded
Knepfle’s expert’s testimony pursuant to Federal Rule of Evidence
USCA11 Case: 21-11996       Date Filed: 09/14/2022     Page: 4 of 30




4                      Opinion of the Court                21-11996

702 and Daubert v. Merrell Dow Pharmaceuticals, Co., 509 U.S.
579 (1993). To present his products liability theory, Dr. Lloyd
needed to demonstrate that he employed a reliable methodology
in determining that Knepfle was not wearing her helmet during her
secondary impact with the pavement, and, additionally, that the
straps holding the helmet in place could loosen during normal
usage. Not only did Lloyd fail to follow what he conceded were
generally accepted practices in his field—taking measurements that
would confirm or disprove his theory that Knepfle’s helmet flew
off during her accident—he also failed to conduct a single study of
the helmet’s double-D ring fastening system under real-world
conditions.
      Because the district court properly excluded Lloyd’s
testimony, we AFFIRM the district court’s grant of summary
judgment in favor of the defendants.
                       I.     BACKGROUND
      On February 16, 2014, Knepfle, riding her Harley-Davidson
motorcycle, approached an intersection in Spring Hill, Florida. As
she pulled up, the driver of an oncoming Mazda turned left, and
Knepfle hit the vehicle’s side, vaulting her forward off of her bike.
The Z1R Nomad Sinister half-shell helmet she was wearing
protected her head as it impacted the Mazda’s front passenger side.
But according to Knepfle, before landing on the pavement, her
helmet came off, and her unprotected skull hit the pavement,
causing permanent injuries.
USCA11 Case: 21-11996         Date Filed: 09/14/2022      Page: 5 of 30




21-11996                Opinion of the Court                           5

         Knepfle filed a products-liability action in Florida state court
alleging strict liability, negligence, and negligent performance
against LeMans Corporation (“LeMans”), a Wisconsin corporation
with its principal place of business in Wisconsin; J-Tech
Corporation (“J-Tech”), a Korean corporation with its principal
place of business in Korea; and J&P Cycles, LLC (“J&P”), a limited
liability company whose sole member, Motorsport Aftermarket
Group, Inc., is a Delaware corporation with its principal place of
business in California. LeMans timely removed the case to federal
court. In November 2018, Knepfle moved to file an amended
complaint, explaining that she did not know whether J-Tech or a
separate Korean corporation, HJC, manufactured her helmet, and
the district court granted her motion. Soon after, Knepfle filed her
First Amended Complaint in the United States District Court for
the Middle District of Florida, adding HJC as a defendant to the
lawsuit. According to Knepfle, the Z1R Nomad helmet “contained
a manufacturing or design defect wherein the helmet would not
stay securely on [her] head and would suddenly, and without
warning, fly off of her head during ordinary and foreseeable
use . . . .” Consequently, she maintained that her helmet flew off
in the time between her first and second impacts.
        In May 2019, HJC moved to dismiss Knepfle’s suit against it
for lack of personal jurisdiction, explaining that, contrary to
Knepfle’s claims, HJC only conducted business overseas. The
district court denied the motion as well as HJC’s motion for
reconsideration of that order. It found that Knepfle pled facts
USCA11 Case: 21-11996       Date Filed: 09/14/2022    Page: 6 of 30




6                      Opinion of the Court               21-11996

sufficient to track the language of Florida’s long arm statute, and—
without distinguishing between HJC and its domestic subsidiary,
HJC America, Inc. (“HJCA”)—that personal jurisdiction over HJC
comported with due process because, through HJCA’s website,
HJC “purposefully availed itself of Florida[’s]” market.
      Soon after, the defendants filed answers to Knepfle’s
complaint asserting multiple affirmative defenses, including a lack
of personal jurisdiction over HJC. At that point, Knepfle
voluntarily dismissed J-Tech, leaving HJC; J&P; Motorsport
Aftermarket Group, Inc.; and LeMans as defendants, and
proceeded to discovery.
      Discovery revealed that Knepfle purchased the Z1R Nomad
helmet from a J&P store in Ormond Beach, Florida, in October
2009. J&P, an Iowa corporation with a principal place of business
in Texas, purchased the helmet from LeMans, a Wisconsin
company that, in relevant part, sells Z1R Nomad brand motorcycle
helmets as its private label brand. Although LeMans formulated
and owns the Z1R Nomad model name, HJC served as LeMans’s
designer and manufacturer for the helmet.
       HJC is a South Korean corporation that primarily does
business in South Korea. It does not conduct business in Florida
and produced documentation and affidavits asserting that it does
not advertise its helmets in Florida or to Florida residents, much
less market the Z1R brand. Rather, pursuant to its business
practices, HJC sells all its helmets, whether private-label or HJC-
branded, to wholesale distributors, none of which are in Florida.
USCA11 Case: 21-11996       Date Filed: 09/14/2022    Page: 7 of 30




21-11996               Opinion of the Court                       7

HJC designed the Z1R Nomad helmet at issue in South Korea and
manufactured it at a plant in Beijing, China. However, a foreign
subsidiary of LeMans purchased and took possession of the helmet
overseas.
       Notably, though, HJC’s domestic subsidiary, HJCA—
principally located in La Habra, California—operates a website
providing marketing and warranty information for HJC-branded
helmets but not for those manufactured under private labels.
Though HJCA does not sell HJC-branded helmets through its
website, it provides information about where to purchase them,
including at retailers in Florida. Nevertheless, HJCA has never
advertised the private label Z1R Nomad helmet on its website.
         After discovery, Knepfle and the defendants each sought to
introduce expert testimony, and to exclude the testimony of the
other’s expert, respectively. Knepfle’s expert, Dr. John D. Lloyd,
sought to present his novel theory that the Z1R Nomad helmet’s
double D-ring fasteners—which rest on the side of the wearer’s
chin, rather than beneath it—make the helmet more prone to
losing tension than other types of helmet fasteners.
Commensurately, Lloyd planned to testify that he believed that the
D-rings on Knepfle’s Z1R Nomad helmet lost tension after her
initial impact with the Mazda, allowing the helmet to fly off before
she hit her head on the ground. In support, Lloyd intended to point
to his visual inspection of the accident, during which he saw no
visible damage to the rear of Knepfle’s helmet, which, in his view,
USCA11 Case: 21-11996        Date Filed: 09/14/2022     Page: 8 of 30




8                      Opinion of the Court                 21-11996

indicated that it had not endured a secondary impact with the
pavement.
        To confirm that suspicion, Lloyd inspected Knepfle’s Z1R
Nomad helmet and attended the defendants’ expert’s inspection of
it, too. Lloyd observed superficial impact marks on the rear of the
helmet, but, without providing any scientific basis, opined that
“[h]ad the helmet been on [Knepfle’s] head at the time of impact
the gouge marks [on the rear of the helmet] would have been more
substantial.” During the defendants’ expert’s inspection, Lloyd also
noticed visible compression of the helmet’s compression liner in
the upper front right quadrant without a corresponding fracture of
the helmet’s outer shell—which Lloyd attributed to the initial
impact with the Mazda—but did not see any visible compression
in the rear EPS liner.
        Lloyd performed slightly more work on his design defect
theory. After measuring Knepfle’s head to confirm that the Z1R
Nomad helmet was the correct size, he asked her to put on the
helmet without adjusting the retainer strap. After Knepfle
complied, Lloyd noticed that the double D-rings rested against the
left side of her chin “in a near vertical orientation,” an observation
he subsequently confirmed on a dummy head. In his view, this
created a risk of loosening not present in a helmet that allows for
fastening under the chin. Based on data from a U.S. Army 1988
anthropometric survey, Lloyd determined that the Z1R Nomad
helmet’s left strap was too short: the Army data suggested a
USCA11 Case: 21-11996       Date Filed: 09/14/2022    Page: 9 of 30




21-11996               Opinion of the Court                       9

required length of between 132 and 138 millimeters, while the Z1R
Nomad helmet’s left strap measured only 102 millimeters.
       Over a Zoom call with Knepfle’s counsel, Lloyd
demonstrated how the incorrect orientation of the retainer straps
could cause the helmet to fly off. Holding a demonstration helmet
upside down with the left side of the helmet on the opposite side
of the D-rings and pulling the retention strap lightly, Lloyd showed
how his theory could work. Next, following published testing
methods, Lloyd used a pendulum apparatus to determine the effect
of an impact at speeds from 13 to 35 mph on a dummy head
wearing a Department of Transportation-certified helmet as well
as one not wearing a helmet. Comparing the data, Lloyd came to
the unremarkable conclusion that a high-speed collision would
cause more damage to an unhelmeted head than a helmeted one.
He did not look into whether other accidents have occurred
because of double-D locking mechanisms or if other motorcycle
helmets have similar designs to the Z1R Nomad helmet.
       In their motion to exclude Lloyd’s testimony, the defendants
argued that his proffered testimony fell short of Daubert and Rule
702 because he failed to perform any acceptable testing to
determine whether Knepfle’s Z1R Nomad helmet was in place
when she hit the ground. They further contended that Lloyd failed
to identify a single generally accepted test, peer-reviewed article,
or independent study that supported his opinion on the design
defect or his theory of events. The defendants also alleged that
Lloyd’s opinion rested on flawed and unreliable methodology.
USCA11 Case: 21-11996       Date Filed: 09/14/2022    Page: 10 of 30




10                     Opinion of the Court                21-11996

Specifically, they highlighted that, although Lloyd took
measurements of Knepfle’s Z1R Nomad helmet’s front protective
foam liner, he did not conduct any measurements on the rear liner,
and instead merely “eyeballed it.” Furthermore, the defendants
noted that Lloyd failed to look into whether other similar accidents
occurred with other types of D-ring fasteners. Finally, they
castigated Lloyd’s failure to test his design defect theory beyond a
simple “demonstration,” explaining that:
      For his demonstration, [Lloyd] suspended a helmet
      upside down (holding it by the retention straps) and
      manipulated the straps and D-rings to create an angle
      between the long and short straps. As the angle
      neared or reached perpendicular, the tension on the
      D-rings relaxed and allowed them to separate. Once
      separated, the webbing of the long strap could pull
      through the double D-rings.
According to the defendants, Lloyd’s demonstration bore little
relevance to Knepfle’s claims because it is impossible for the straps
of a tightened retention system to become perpendicular while the
helmet is fastened on a rider’s head. And, as a result, Lloyd’s
testimony would be little more than unreliable ipse dixit.
       In response, Knepfle argued that Lloyd’s testimony satisfied
Daubert. First, she noted his qualifications: Lloyd served as a
senior researcher in biomechanics at the Department of Veterans
Affairs and as a director of the biomechanics laboratory and
traumatic brain injury research laboratory. Moreover, she
emphasized that Lloyd has presented on the biomechanics of head
USCA11 Case: 21-11996      Date Filed: 09/14/2022     Page: 11 of 30




21-11996               Opinion of the Court                      11

and brain injuries at scientific conferences, his work has appeared
in peer-reviewed journals, he regularly testifies on helmet design
defects in products-liability cases, and he was a co-investigator on
a National Institute of Health grant to develop a medical helmet
designed to mitigate the risk of head and brain injuries.
       As for Lloyd’s methodology, Knepfle argued that Lloyd’s
testimony about the length of the Z1R Nomad helmet’s left side
strap was “based on the science of anthropometry, the science of
measurements[,] and proportions of the human body.” And,
because the greater the angle between the straps and the rings, the
greater the likelihood of the double D-rings loosening, Lloyd
planned to testify that an under-chin strap system would allow the
rings to remain parallel to the straps at all times and prevent the
incorrect orientation that ostensibly caused Knepfle’s Z1R Nomad
helmet to fly off.
       During the Daubert hearing, Lloyd performed his Z1R
Nomad helmet demonstration for the district court. Again flipping
the helmet upside down and demonstrating how the straps would
feed when pulled in particular positions, Lloyd testified that the
Z1R Nomad helmet strap is too short, constituting a design defect
which, in turn, caused Knepfle’s injuries. He also showed the court
a video he had created to demonstrate the effects on a dummy
head. However, the video featured a dummy wearing a
motorcycle helmet with a retention system fastened underneath
the chin. The district court subsequently asked him whether he
performed the same test on a dummy with a fastening system like
USCA11 Case: 21-11996       Date Filed: 09/14/2022     Page: 12 of 30




12                     Opinion of the Court                 21-11996

the Z1R Nomad helmet’s. He admitted that he had not. The
district court also asked him whether he had performed tests to
confirm his hypothesis about vertical straps, and Lloyd admitted
that he had not.
        The district court granted the defendants’ motion to exclude
Lloyd’s testimony. At the outset, the district court recognized that
“[a]lthough Lloyd likely possesses the requisite qualifications to
testify,” it found his methodologies “unreliable,” noting that his
novel theory had never been independently tested or subjected to
peer review and that Lloyd failed to identify an error rate for the
methodology or to establish any general scientific acceptance of the
method. Rather, the district court noted that
      no one has ever conducted a study of [Lloyd’s]
      hypothesized design defect with the double D-rings
      clasping mechanism—including Lloyd. He simply
      theorizes that it is feasible that the rings would permit
      the straps to loosen when perpendicular to the straps.
      Yet, he offers no evidence (including physics
      calculations) for support.

        In addition to their motions in limine, the defendants also
filed a joint motion for summary judgment on the merits, pointing
out that Knepfle’s case could not survive without Dr. Lloyd’s
testimony to establish a genuine dispute of material fact on the
existence of a defect or causation. HJC also filed a separate motion
for summary judgment for want of personal jurisdiction, arguing
USCA11 Case: 21-11996      Date Filed: 09/14/2022    Page: 13 of 30




21-11996              Opinion of the Court                      13

that it undisputedly did not manufacture, sell, or otherwise direct
the product to Florida.
      In a short, one-page response, Knepfle asserted, without
reasoning or citation, that:
      1. Defendants’ Motion for Summary Judgment is
         wholly without merit.
      2. There is no basis to strike Dr. Lloyd’s opinions
         under Daubert.
      3. Plaintiff filed a brief in opposition to Defendants’
         Motion to Exclude Testimony and Opinions of
         Dr. Lloyd on March 2, 2021. Plaintiff adopts and
         incorporates that brief in opposition here, as the
         arguments are basically the same.
      4. Because there is no basis to strike Dr. Lloyd’s
         opinions, Defendant’s [sic] Motion for Summary
         Judgment must be denied.
       The district court noted that, by failing to present any
argument as to why it should not grant summary judgment if it
excluded Dr. Lloyd’s testimony, Knepfle had waived any
opposition to the motion for summary judgment. It also
highlighted Knepfle’s counsel’s concession during the Daubert
hearing that Knepfle’s case turned entirely on Dr. Lloyd’s
testimony about the D-ring system. And, because the district court
had excluded Lloyd’s testimony as unreliable, the district court
granted the defendants’ motion for summary judgment on the
merits.
USCA11 Case: 21-11996        Date Filed: 09/14/2022     Page: 14 of 30




14                      Opinion of the Court                 21-11996

       Having already granted the defendants’ joint motion for
summary judgment on the merits, the district court denied HJC’s
motion for summary judgment based on a lack of personal
jurisdiction as moot. Knepfle timely appealed, and HJC cross-
appealed.
                           II.    ANALYSIS
        Cognizant of our Article III responsibility to assure ourselves
of our jurisdiction before reaching the merits of a case, we start
with HJC’s personal jurisdiction claim. See Frank v. Gaos, --- U.S.
----, 139 S. Ct. 1041, 1046 (2019). We then address Knepfle’s
arguments concerning the exclusion of Dr. Lloyd’s testimony.
       A. Personal Jurisdiction
       In its cross-appeal, HJC argues that the district court erred
by denying its motion for summary judgment based on a lack of
personal jurisdiction because it conflated HJC, the foreign
manufacturer that exclusively conducts business overseas, with
HJCA, a domestic subsidiary tasked with marketing HJC portfolio
products, but not those manufactured under other firms’ private
labels, including the Z1R Nomad. Rather, according to HJC,
because it did not purposely avail itself of the Florida market,
neither Florida’s long-arm statute nor the Due Process Clause
permitted the district court to exercise personal jurisdiction over
USCA11 Case: 21-11996                 Date Filed: 09/14/2022   Page: 15 of 30




21-11996                       Opinion of the Court                       15

it. 1 HJC is correct and the district court committed jurisdictional
error.
       We review de novo whether a district court properly
exercised personal jurisdiction over a nonresident defendant.
Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th
Cir. 2013).
       “Federal courts ordinarily follow state law in determining
the bounds of their jurisdiction over persons.” Daimler AG v.
Bauman, 571 U.S. 117, 125 (2014) (citing Fed. R. Civ. P. 4(k)(1)(A)).
To that end, we turn to Florida’s long-arm jurisdictional statute,
Fla. Stat. § 48.193(1)(a), to determine whether the district court
properly exercised jurisdiction over HJC. We conclude that it did
not.
      Pursuant to Florida’s long-arm statute, a nonresident
defendant submits to personal jurisdiction in Florida by:
           [c]ausing injury to persons or property within
           [Florida] arising out of an act or omission by the
           defendant outside [Florida], if, at or about the time of
           the injury . . . (b) [p]roducts, materials, or things
           processed, serviced, or manufactured by the
           defendant anywhere were used or consumed within
           [Florida] in the ordinary course of commerce, trade,
           or use.



1
    Knepfle failed to file a brief in reply.
USCA11 Case: 21-11996       Date Filed: 09/14/2022    Page: 16 of 30




16                     Opinion of the Court                21-11996

Fla. Stat. § 48.193(1)(a)(6)(b). And, to determine whether personal
jurisdiction exists under § 48.193(1), Florida courts must conduct a
two-part inquiry, first asking whether the factual allegations bring
the plaintiff’s action within the ambit of the long-arm statute and,
second, if the facts implicate § 48.193(1), whether those facts
demonstrate sufficient “minimum contacts” to satisfy due process
requirements. See, e.g., Wendt v. Horowitz, 822 So. 2d 1252, 1257
(Fla. 2002). Simultaneously, the Fourteenth Amendment’s Due
Process Clause limits a state’s power to exercise control over a
nonresident defendant. Walden v. Fiore, 571 U.S. 277, 283 (2014).
       HJC maintains that the district court erred by concluding
that Florida’s long arm jurisdictional statute authorized it to hale
the Korean corporation into court based on HJCA’s marketing.
Further, it emphasizes that its interest in the Z1R Nomad helmet
ended over 7,500 miles away from Florida, when it sold the product
to a distributor in southeast Asia. Indeed, nothing in the record
establishes that HJC played any role, or took any interest, in the
fate of the helmet after HJC sold it. Despite recognizing this fact,
the district court exercised jurisdiction after noting that HJC knows
that retailers sell its helmets in 167 different retail locations in
Florida, and that HJC actively sought the benefit of the Florida
USCA11 Case: 21-11996           Date Filed: 09/14/2022       Page: 17 of 30




21-11996                  Opinion of the Court                             17

market. 2 Simply put, the district court attributed HJCA’s
marketing efforts to its foreign parent, HJC.3
      Florida provides for the exercise of personal jurisdiction
over a nonresident parent corporation based on the actions or
omissions of its subsidiary entities as follows:
       plaintiff may establish personal jurisdiction of [an]
       upstream, nonresident parent in three ways. First,
       the plaintiff may show that the non-Florida parent
       company independently satisfies the test for
       jurisdiction under Florida’s long-arm statutes.
       Second, the plaintiff may establish facts that justify
       piercing the corporate veil. Third, the plaintiff may
       show that the parent exercises sufficient control over
       the subsidiary to render the subsidiary an agent or
       alter ego of the parent, thus establishing jurisdiction.

2
  According to the district court, “HJC itself publishes a list of 167 retail
locations where its products can be purchased throughout Florida. Not only
does HJC specifically know its helmets will end up in Florida, but it actively
seeks the benefit of the Florida market.”
3
  We note that Knepfle purchased the Z1R Nomad helmet from LeMans,
which sells the Z1R helmets as its private label brand. HJC manufactures both
private-label helmet brands for other companies, as well as its own HJC-
branded helmets, which are then sold to wholesale distributors. The
distinction between the Z1R-branded helmets, or other private label brands,
and the HJC-branded helmets does not affect our analysis because none of the
distributors with whom HJC conducts business are in Florida. The fact
remains that the district court improperly attributed, without addressing the
applicable standard under Florida law espoused in Schwartzberg, the actions
of HJCA to its nonresident parent corporation, HJC.
USCA11 Case: 21-11996       Date Filed: 09/14/2022     Page: 18 of 30




18                     Opinion of the Court                 21-11996

      However, [t]he amount of control exercised by the
      parent must be high and very significant.

Schwartzberg v. Knobloch, 98 So. 3d 173, 182 (Fla. 2d DCA 2012)
(alteration in original) (internal citations, quotations, and footnote
omitted).
       In its due process analysis, the district court, citing
exclusively to other district courts, explicitly attributed HJCA’s
domestic efforts to market HJC-branded helmets to HJC in order
to find that Knepfle properly pled sufficient facts to establish HJC’s
knowledge that the Z1R Nomad helmet would be directed to
Florida, a jurisdictional prerequisite under Florida’s long-arm
statute. See Aegis Def. Servs., LLC v. Gilbert, 222 So. 3d 656, 661
(Fla. 5th DCA 2017) (citing Schwartzberg, 98 So. 3d at 177). This
attribution was, according to Florida’s own interpretation of its
law, erroneous because Knepfle failed to make the requisite
showing to justify piercing the corporate veil or to demonstrate
that HJCA was an alter ego of HJC.
       Specific jurisdiction under § 48.193(1) “requires a
connection or ‘connexity’ between the enumerated activity in
Florida and the cause of action.” Gilbert, 222 So. 3d at 661. In this
case, the district court found “connexity” between the sale of the
Z1R Nomad helmet and HJCA’s efforts to cultivate the Florida
market by publishing a list of retailers at which consumers could
purchase HJC-branded helmets. But, in Florida, when a plaintiff
seeks to assert specific personal jurisdiction against an out-of-state
parent corporation using its subsidiary’s efforts, she must either
USCA11 Case: 21-11996            Date Filed: 09/14/2022         Page: 19 of 30




21-11996                   Opinion of the Court                               19

“establish facts that justify piercing the corporate veil” or “show
that the parent exercises sufficient control over the subsidiary to
render the subsidiary an agent or alter ego of the parent, thus
establishing jurisdiction.” 4 Schwartzberg, 98 So.3d at 182.
       Knepfle, in her response to HJC’s motion to dismiss below,
emphasized the number of retailers in Florida selling HJC’s
products. Citing to HJCA’s website, she conflated HJCA with its
nonresident parent company and did not attempt to explain why
HJCA’s marketing efforts in Florida were sufficient to render it an
alter ego of HJC. Knepfle even acknowledged that HJCA
“promotes” HJC’s products in Florida but contended without
elaboration that “[i]t would be completely outrageous for HJC to
assert that it had no knowledge that its goods would be sold in
Florida[.]”5     However, without more, Knepfle has not
demonstrated that HJCA’s actions can be attributed to HJC for the


4
  A court may exercise personal jurisdiction over a defendant based on general
or specific personal jurisdiction. General personal jurisdiction applies to a
corporation like HJC “when the corporation’s affiliations with the State in
which suit is brought are so constant and pervasive as to render [it] essentially
at home in the forum State.” Daimler AG, 571 U.S. at 122 (quoting Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Because
Knepfle does not claim that HJC submits to general personal jurisdiction in
Florida, we concern ourselves only with the district court’s specific personal
jurisdiction over it.
5
 Knepfle seemed to shy away from acknowledging the separateness of HJC’s
and HJCA’s corporate structures, referring to HJCA as HJC’s “North American
branch,” rather than as a subsidiary.
USCA11 Case: 21-11996          Date Filed: 09/14/2022        Page: 20 of 30




20                        Opinion of the Court                    21-11996

purpose of exercising personal jurisdiction under Florida’s long-
arm statute. She failed to establish facts that justify piercing the
corporate veil or to show that HJC exercises sufficient control to
render HJCA its alter ego. Accordingly, under Florida law, HJCA’s
actions cannot establish the contacts necessary to hale HJC into
court under Florida’s long-arm statute. We therefore conclude
that the district court lacked specific personal jurisdiction over HJC
and erred in denying HJC’s motion for summary judgment.
       B. Evidentiary Challenges
        Turning to the merits on appeal, Knepfle contends that the
district court abused its discretion by granting the defendants’ joint
motion to exclude Dr. Lloyd’s testimony, and, subsequently, erred
by granting their motion for summary judgment on her products-
liability claims. 6 While the district court, after a two-day Daubert
hearing, concluded that Dr. Lloyd qualified as an expert and that
his testimony could help the jury resolve complex scientific issues,
it also found Dr. Lloyd’s testimony inadmissible because it relied
on unreliable methodology. After examining the record, we find
that the district court did not abuse its discretion in excluding Dr.
Lloyd’s testimony as unreliable.



6
  Knepfle’s argument is best characterized by her counsel’s statement at oral
argument: “Dr. Lloyd used a whole lot of science,” which the district court
ignored during its Rule 702 analysis. In reality, however, the district court
listened to, and properly rejected, Dr. Lloyd’s “science.”
USCA11 Case: 21-11996        Date Filed: 09/14/2022      Page: 21 of 30




21-11996                Opinion of the Court                         21

      We review a district court’s exclusion of expert testimony for
abuse of discretion. Seamon v. Remington Arms Co., LLC, 813
F.3d 983, 987 (11th Cir. 2016). “The considerable leeway accorded
to a district judge requires us to defer to the judge’s decision on
expert testimony, unless it is manifestly erroneous.” Chapman v.
Proctor & Gamble Distrib., LLC, 766 F.3d 1296, 1305 (11th Cir.
2014) (internal citations and quotation omitted).
       In federal trials, district courts must act as “gatekeep[ers]” to
“ensure that any and all scientific testimony or evidence admitted
is not only relevant, but reliable.” Daubert, 509 U.S. at 589 & n.7.
Rule 702, which governs the admission of expert testimony,
permits a district court to admit expert opinion testimony if:
       A witness who is qualified as an expert by knowledge,
       skill, experience, training, or education may testify in
       the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge
       will help the trier of fact to understand the evidence
       or to determine a fact in issue; (b) the testimony is
       based on sufficient facts or data; (c) the testimony is
       the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and
       methods to the facts of the case.
Fed. R. Evid. 702. Hence, pursuant to Rule 702, a district court
should determine the admissibility of expert testimony by
considering these three factors:
       (1) the expert is qualified to testify competently
       regarding the matters he intends to address; (2) the
USCA11 Case: 21-11996        Date Filed: 09/14/2022      Page: 22 of 30




22                      Opinion of the Court                   21-11996

       methodology by which the expert reaches his
       conclusions is sufficiently reliable as determined by
       the sort of inquiry mandated in Daubert; and (3) the
       testimony assists the trier of fact, through the
       application of scientific, technical, or specialized
       expertise, to understand the evidence or to determine
       a fact in issue.
City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th
Cir. 1998) (footnote omitted).
       With respect to the first factor, an expert’s scientific training,
education, or field experience may qualify him to testify on certain
matters. See United States v. Frazier, 387 F.3d 1244, 1260–61 (11th
Cir. 2004).
       However, reliability, the second factor, requires a more
thorough inquiry. To assess the reliability of an expert’s testimony,
courts consider: “(1) whether the expert’s theory can be and has
been tested; (2) whether the theory has been subjected to peer
review and publication; (3) the known or potential rate of error of
the particular scientific technique; and (4) whether the technique is
generally accepted in the scientific community.” Id. at 1262
(quotation omitted); see also Kumho Tire Co. v. Carmichael, 526
U.S. 137, 150 (1999) (explaining that reliability requires a case-
specific inquiry). Although we commit decisions regarding an
expert’s reliability to the district court’s sound discretion, it may
not “make ultimate conclusions as to the persuasiveness of the
proffered evidence.” Rosenfeld v. Oceania Cruises, Inc., 654 F.3d
1190, 1193 (11th Cir. 2011) (quotation omitted).
USCA11 Case: 21-11996        Date Filed: 09/14/2022      Page: 23 of 30




21-11996                Opinion of the Court                         23

        Finally, turning to the third factor, helpfulness, expert
testimony generally helps the trier of fact when the testimony
“concerns matters that are beyond the understanding of the
average lay person.” Frazier, 387 F.3d at 1262. “But nothing in
either Daubert or the Federal Rules of Evidence requires a district
court to admit opinion evidence that is connected to existing data
only by the ipse dixit of the expert.” Gen. Elec. Co. v. Joiner, 522
U.S. 136, 146 (1997). Rather, a “court may conclude that there is
simply too great an analytical gap between the data and the opinion
proffered.” Id.; see also McDowell v. Brown, 392 F.3d 1283, 1299
(11th Cir. 2004) (“Under Daubert, scientific testimony does not
assist the trier of fact unless the testimony has a justified scientific
relationship to the pertinent facts.”).
        Nevertheless, even the admission of expert testimony that
satisfies Daubert lies at the sound discretion of the district court.
Hughes v. Kia Motors Corp., 766 F.3d 1317, 1331 (11th Cir. 2014).
Finally, the party seeking to introduce the expert at trial bears the
burden of establishing his qualifications, reliability, and
helpfulness. Frazier, 387 F.3d at 1260.
        Knepfle predicated her products liability claim—and,
accordingly, her appeal—on two distinct but coterminous theories.
First, she argued that she had her helmet on for the first impact—
when the front of her head hit the car—but not the subsequent
one—when the back of her head collided with the pavement.
Second, Knepfle claimed that a design defect, the Z1R Nomad’s
double-D fastening system, allowed the helmet to come loose
USCA11 Case: 21-11996          Date Filed: 09/14/2022        Page: 24 of 30




24                        Opinion of the Court                    21-11996

while she was mid-air—which would not occur if the helmet
fastened underneath the wearer’s chin. Because the district court
excluded Dr. Lloyd’s testimony with respect to both theories, and
Knepfle appeals the exclusion of both parts of his testimony, we
address each in turn.
     i.    Reliability of an “eyeballing” inspection for helmet liner
           compression
       Starting with Dr. Lloyd’s testimony about helmet liner
compression, or lack thereof, the district court found Dr. Lloyd’s
methodology unreliable. Contrary to Knepfle’s assertion that
visual inspections are generally acceptable means of testing liner
compression, the district court pointed to Lloyd’s own testimony
that the industry standard requires practitioners to use calipers or
3D scanning technology, and that a compression to the liner could
exist that cannot be seen by the naked eye. On appeal, Knepfle
contends that the district court misinterpreted Lloyd’s testimony:
rather than saying that his colleagues would find mere visual
inspections unscientific, she maintains that Lloyd said that experts
in the field reserve measurement for compression visible to the
naked eye. And, in Knepfle’s view, Lloyd’s methodology was
reliable because it focused on “relevant compression (i.e., clearly
visible compression).” 7 We disagree.


7
 Knepfle does not offer any explanation as to why only visible compression
would be relevant. She merely states that the district court glossed over the
“vital” distinction in Lloyd’s methodology between visible compression and
USCA11 Case: 21-11996           Date Filed: 09/14/2022       Page: 25 of 30




21-11996                  Opinion of the Court                             25

         We start by dispensing with Knepfle’s claim that the district
court misconstrued Dr. Lloyd’s testimony about the general
acceptance of his “eyeballing” method. Despite her contentions on
appeal, our review of the record confirms the district court’s
interpretation. During the Daubert hearing, the district court
asked Lloyd how “other scientists or experts” measure liner
compression, and whether “they do a visual inspection alone, [or if
it is] standard practice to measure.” Lloyd responded that other
experts use “[c]alipers typically. [And that] [m]ore recently, the
[3D] scanning has come into play.”
       However, despite Lloyd’s acknowledgment that experts in
the field “typically” use calipers and, sometimes, 3D scanning to
measure liner compression (rather than visual inspection alone),
Knepfle asks the fact-finder to take Lloyd at his word that
“eyeballing” the rear compression liner is a generally accepted
method of determining force of impact without additional
measuring. Knepfle argues that the district court’s “failure to
recognize” the thrust of Lloyd’s testimony—that he did not need
to proceed past a visual inspection—amounts to abuse of
discretion. However, Knepfle has put forth no evidence that visual
inspection alone is a generally accepted methodology. The district


compression “not visible to the naked eye.” Rather, Knepfle quotes Lloyd’s
hearing testimony in which he claimed that there was “no evidence of impact
to the rear” of the helmet, pointing only to eyewitness testimony, rather than
any sort of inspection, measurement, or evaluation of the helmet he
conducted.
USCA11 Case: 21-11996           Date Filed: 09/14/2022        Page: 26 of 30




26                        Opinion of the Court                      21-11996

court did not abuse its discretion in declining to take Lloyd at his
word.
       Not only do Daubert and its progeny not require the district
court to admit expert opinions based on the ipse dixit of the expert,
Lloyd applied his methodology inconsistently. Lloyd followed the
generally accepted methodology to assess the size of the liner
compression in the front portion of Knepfle’s helmet but chose not
to follow the same methodology for the rear of Knepfle’s helmet.
Thus, on one hand, Lloyd implicitly conceded needing to collect
measurements to verify that the only conspicuous liner
compression in the front came from a high-force impact but not to
determine whether there was any non-conspicuous compression
stemming from relatively weaker, but still significant, secondary
impacts. 8 Indeed, rather than taking measurements to exclude
alternative theories, Lloyd’s methodology seems to focus only on
obtaining evidence that confirms a predetermined theory.
       Instead of providing any evidence that other experts accept
visual inspections or showing that her second impact would
necessarily result in visible liner compression, Knepfle’s entire
claim distills to the contentions that Lloyd is an expert, he looked
at the available evidence, and deduced what happened. Quite
simply, Knepfle relies on Lloyd’s unreliable ipse dixit. But “nothing
in either Daubert or the Federal Rules of Evidence requires a

8
  Importantly, Lloyd testified that it would be possible for compression of the
liner not to be visible to the naked eye.
USCA11 Case: 21-11996       Date Filed: 09/14/2022     Page: 27 of 30




21-11996               Opinion of the Court                        27

district court to admit opinion evidence that is connected to
existing data only by the ipse dixit of the expert.” Joiner, 552 U.S.
at 146.
       Consequently, the district court did not abuse its discretion
by finding that Dr. Lloyd’s methodology concerning the helmet
liner compression was unreliable.
   ii.     Design Defect Theories
      With respect to the district court’s exclusion of Lloyd’s design
defect testimony, we disagree with Knepfle that the district court
abused its discretion. As with Lloyd’s “eyeballing” test for liner
compression, the district court found that Knepfle failed to provide
any evidence that his methodology concerning helmet strap
failure—which involved flipping an empty helmet upside down
and manipulating the straps—is generally accepted, let alone
reliable. Yet on appeal Knepfle contends that the district court
erred in its application of Daubert because defendants’ expert could
not point to any peer-reviewed studies that disprove Lloyd’s theory
about helmet straps.
       Knepfle misunderstands her burden of proof under Daubert.
She bears the burden of proving that Lloyd’s opinions are reliable,
and the district court properly identified this burden. See Frazier,
387 F.3d at 1260. It is not the job of defendants’ expert, or of the
district court for that matter, to prove her expert wrong.
Accordingly, on abuse of discretion review of Daubert rulings, we
must “defer to the judge’s decision on expert testimony, unless it is
USCA11 Case: 21-11996       Date Filed: 09/14/2022     Page: 28 of 30




28                     Opinion of the Court                 21-11996

manifestly erroneous.” Chapman, 776 F.3d at 1305 (quotation
omitted). We focus our inquiry not on whether Lloyd’s theories
were correct, but only on whether the district court properly
evaluated Lloyd’s testimony for reliability under the Federal Rules
of Evidence and Daubert. We conclude that it did.
        Again, Lloyd presented no evidence establishing the general
acceptance of flipping an empty helmet upside down and manually
manipulating the straps to establish the performance of that helmet
under real-world conditions. The district court properly concluded
that Lloyd needed to show that his methodology could stand on its
own, and Knepfle fails to show that the district court’s decision was
manifestly erroneous. Granted, Lloyd reliably demonstrated that
helmet straps, free of any friction or resistance that a person’s head
would normally provide, may reach certain angles that render the
Z1R Nomad’s double D-ring system deficient. But he failed to
show that the conditions necessary for the locking mechanism to
fail can occur in real-world situations, saying nothing of Knepfle’s
specific case.
       Because Knepfle could not show that the district court’s
decision was manifestly erroneous, we hold that it did not abuse its
discretion in excluding Dr. Lloyd’s testimony.
      C. Summary Judgment
      Finally, we briefly address Knepfle’s claim that the district
court erred by granting summary judgment in favor of the
remaining defendants. After excluding Dr. Lloyd’s testimony, the
USCA11 Case: 21-11996          Date Filed: 09/14/2022       Page: 29 of 30




21-11996                 Opinion of the Court                            29

district court determined that Knepfle failed to identify any
material disputes of fact regarding the existence of a design defect
in the Z1R Nomad helmet or the defendants’ role in causing her
injuries under her strict liability, negligence, and negligent failure
to warn claims. 9 As a result, it granted the defendants’ motion for
summary judgment. We affirm.
      We review de novo a district court’s grant of summary
judgment. Amy v. Carnival Corp., 961 F.3d 1303, 1308 (11th Cir.
2020). A district court should grant summary judgment when the
movant “shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); Hughes, 766 F.3d at 1331. The party seeking
summary judgment may accomplish this by establishing “that
there is an absence of evidence to support the nonmoving party’s
case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
      To assert a claim under Florida law for a product defect,
“whether the claim is for negligence or strict liability, a plaintiff
must show ‘(1) that a defect was present in the product; (2) that it
caused the injuries complained of; and (3) that it existed at the time
the retailer or supplier parted possession with the product.’”
Lesnik v. Duval Ford, LLC, 185 So. 3d 577, 581 (Fla. 1st DCA 2016)



9
  We need not address Knepfle’s general negligence claims against the
remaining defendants because they all rely on, and fail for the lack of, the
existence of a design defect.
USCA11 Case: 21-11996      Date Filed: 09/14/2022    Page: 30 of 30




30                    Opinion of the Court                21-11996

(quoting Cassisi v. Maytag Co., 396 So. 2d 1140, 1143 (Fla. 1st DCA
1981)).
        Without Dr. Lloyd’s testimony, nothing in the record
supports Knepfle’s claim that the Z1R Nomad helmet was
defectively designed or manufactured. Knepfle also set forth no
argument below as to why the district court should not grant
defendants’ motion for summary judgment. Accordingly, the
district court properly granted the defendant’s motion for
summary judgment on Knepfle’s strict liability and negligence
claims. See Celotex, 477 U.S. at 325.
                       III. CONCLUSION
       Because the district court improperly exercised personal
jurisdiction over HJC, we reverse its denial of HJC’s motion for
summary judgment.
       We affirm the district court’s grant of the defendants’
motion to exclude Knepfle’s expert’s testimony because she fails to
demonstrate that the district court’s decision was manifestly
erroneous. Because the district court properly excluded Knepfle’s
expert’s testimony, we affirm the district court’s grant of summary
judgment in favor of the defendants.
      REVERSED IN PART AND AFFIRMED IN PART.